Citation Nr: 1034067	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
(claimed as nerves and anxiety).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.  This included a tour in the Republic of Vietnam from May 
1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having anxiety, not otherwise 
specified.  Thus, the claim has been recharacterized as stated on 
the title page of this decision.

In May 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In an October 2009 rating decision, the RO granted the Veteran's 
claim of service connection for hemorrhoids.  As that constituted 
a full grant of the issue on appeal, an issue of service 
connection for hemorrhoids is no longer before the Board.

The Board notes that, in an April 2010 written brief, the 
Veteran's service representative contended that a VA 
examiner's statement in October 2009 that the Veteran's 
service-connected hemorrhoids were compensably disabling 
constituted a notice of disagreement with the zero percent 
(non-compensable) rating assigned for the Veteran's 
service-connected hemorrhoids.  In this regard, the Board 
observes that VA examiners are not authorized to file a 
notice of disagreement on behalf of a claimant.  See 
38 C.F.R. § 20.301 (2009).  The issue of whether a notice 
of disagreement has been filed with respect to the zero 
percent (non-compensable) rating assigned for the 
Veteran's service-connected hemorrhoids has been raised by 
the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran has 
been diagnosed as having PTSD and anxiety, not otherwise 
specified.

2.  The Veteran's claimed in-service stressor has been confirmed.  

3.  The currently diagnosed psychiatric disability (anxiety, not 
otherwise specified), is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, however, the Board grants entitlement to service 
connection for an acquired psychiatric disability, which 
constitutes a complete grant of the Veteran's claim.  Therefore, 
no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he incurred an acquired psychiatric 
disability, to include PTSD, during active service in Vietnam.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic diseases, such as psychosis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in- service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) and be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a) (2009).  In adjudicating a claim of service 
connection for PTSD, VA is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official history of 
each organization in which a Veteran served, his or her military 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA's General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256- 58 (Feb. 8, 2000).  If VA determines that a 
Veteran did not engage in combat, lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service department 
records, but can be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).

For claims pending or filed on or after July 13, 2010, VA amended 
the regulations governing adjudication of PTSD claims by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran has described his in-service stressor as follows: a 
friend in the same unit was shot by a sniper as the friend, 
remembered by the Veteran only by his last name "C.", stood 
outside the large communications van.  The Veteran was never 
informed whether "C." survived.  Though he used the term 
"seeing" indicating that he witnessed his friend being shot in 
his initial March 2004 statement describing his in-service 
stressor, the Veteran later clarified in the 2009 VA PTSD 
examination that he was informed that "C." had been shot, which 
was upsetting to him nonetheless.  He remembered the shooting was 
sometime after Christmas 1968.  

The initial threshold question in this case requires a 
determination as to whether the Veteran was "engaged in combat 
with the enemy."  The Veteran's DD Form 214 indicates that he 
served as a radio relay carrier.  The list of assignments from 
his personnel file indicated he was assigned to the 54th Signal 
Battalion which was attached to the First Field Force.  Although 
these records also indicate that the Veteran received the Vietnam 
Service Medal and the Vietnam Campaign Medal, these awards are 
not indicative of involvement in combat.  Because his own 
statements do not establish that he personally participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality, his assertions of service 
stressors are not sufficient, by themselves, to establish the 
occurrence of such events.  Instead, the Veteran's reported in-
service stressors must be verified.  See 38 U.S.C.A. § 1154(b).

After the Veteran submitted his current claim, the RO sought to 
confirm his stressor.  The response from the appropriate agency 
indicated another soldier with the last name of "C." was 
wounded in action in November 1968 and that "C." was attached 
to the First Field Force in Vietnam. 

There is nothing in this case to suggest that the Veteran was 
"detached and protected from the events that affected his 
company."  See Suozzi at 310.  Given the forgoing, the Board 
concludes that the Veteran's claimed in-service stressor, in 
fact, occurred.  Because the Veteran's in-service combat stressor 
has been verified, to establish service connection, the evidence 
must show (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) and (2) medical evidence of a causal 
nexus between current symptomatology and the in-service 
stressor(s).  

The Veteran was afforded an October 2004 VA PTSD examination.  
The claims file was reviewed.  The examiner considered his pre-
military history and military service.  The stressor event of 
"C" being shot was included in the report, taken directly from 
the Veteran's stressor statement.  The examiner considered the 
Veteran's exposure to stress in combat to have been high. 
Following service, the Veteran has remained married for several 
decades and still works full time.  However, the examiner found 
his current psychosocial functional status to be impaired, noting 
the Veteran denied current social relationships, activities and 
leisure pursuits.  While his long-term memory was intact, the 
examiner noted the Veteran's short-term memory and concentration 
were impaired.  Mood was depressed and sleep impairment was 
chronic.  To this examiner, the Veteran described many PTSD 
symptoms, including frequent intrusive thoughts and recollections 
about his combat experience, nightmares almost every night, 
occasional flashbacks, startle response, and isolating himself 
from others to include avoiding crowds, firework displays and 
conversations about Vietnam, difficulty trusting others and sleep 
disturbance, and hypervigilant behavior.  The Veteran also noted 
his feelings of depression and loss of interest in pleasurable 
things.  The examiner found the Veteran had PTSD, chronic and 
mild.  The examiner noted the Veteran attributed his PTSD to 
stress exposure to combat activities in Vietnam.  The examiner 
himself did not specifically attribute the PTSD to the incident 
of "C" being shot, as noted in the report, but more generally 
to combat experience in Vietnam as well.  The examiner also noted 
the symptoms began shortly after his return from Vietnam.  

Following confirmation that the Veteran and "C" were both 
assigned to units that worked together, the Veteran was afforded 
another VA PTSD examination in July 2009.  The examiner also 
noted a claim file review as well as a review of the 2004 
examination, though she made no comment regarding that 
examination or its diagnosis.  The Veteran reported his private 
physician had prescribed for over a year a pain medication for 
his arthritis that has helped his mood.  During the course of the 
examination, the Veteran denied or distanced himself from many of 
the very symptoms he had reported in 2004.  While he continued to 
report sleep disturbance, social avoidance, and no real 
pleasurable interests, he reported nightmares that were "crazy 
stuff" and denied current combat-related nightmares, though he 
did have them in the past.  His memory was normal and when he 
discussed the shooting of "C" he denied intense fear, feeling 
of helplessness, or horror.  He also denied seeing it happen or 
seeing "C" after the injury.  The Veteran also denied 
persistent re-experiencing of the traumatic event.  While he 
denied symptoms of intrusive memories, he did endorse avoidant 
and hyperarousal symptoms that have improved over time.  The 
examiner considered the symptoms chronic and that they began 
after he returned home from Vietnam.   The examiner diagnosed the 
Veteran as having anxiety, not otherwise specified (mixed anxiety 
and depression).  She specifically noted the Veteran did not meet 
the DSM-IV criteria for PTSD. 

The record also contains a May 2004 statement from the Veteran's 
wife who married the Veteran days before he departed for Vietnam.  
She described him as being happy and calm before his Vietnam tour 
and a very nervous person who could not seem to relax when he 
returned.  She stated that the Veteran's mental stress had 
continued since service.  

The Board finds that the preponderance of the evidence supports 
granting service connection for an acquired psychiatric 
disability.  The Veteran has a sufficient medical diagnosis of 
PTSD, in a 2004 VA psychiatric evaluation, as well as a 2009 
diagnosis of anxiety, not otherwise specified (mixed anxiety and 
depression) which followed his use of privately prescribed pain 
medication for over a year.  His wife in her statement and both 
VA examiners found his symptoms have continued since his return 
from Vietnam, though again, two different diagnoses were reached.  
The Veteran's in-service stressor also has been confirmed.  The 
Board notes again that the court in Clemons found the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board finds that an in-service stressor was verified sufficiently 
and the preponderance of the evidence supports continuity of 
symptomatology since service to establish service connection for 
an acquired psychiatric disability.    


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


